Title: John Adams to John Quincy Adams, 26 May 1794
From: Adams, John
To: Adams, John Quincy


          
            My dear son
            Philadelphia May 26. 1794
          
          Since, I wrote you this morning, at the request of Mr Randolph a thousand things occur to me to say to you, but as I have not time at present I shall write you from day to day.
          You will have a Collection to make of the Journals of Congress and the Laws of the Union; and all the Reports of our Ministers of State to take with you.
          You must remember all the Relations of the U. S. with all foreign Nations.
          In holland you must be very cautious between Patriots and Stathouderiens.
          In your Dispatches you must be very cautious and delicate in casting Reflections upon Nations, souvereigns, and even Courts and Parties. Write nothing which can give personal, party or national offence: unless the public good as well as the Truth, absolutely demand it of you.— You will have Loans & Money Matters to attend to. Study therefore, the Calculations necessary.
          You must make yourself Master of all our disputes with England Spain, France. &c
          You must Study the Lines & Boundaries of the United States.— You will have to watch the English Ambassador & all the Anglomanes. But I have not time.
          Adieu
          
            J. A.
          
        